       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Christine Carino Salazar,                         No. CV-20-00065-TUC-LCK
10                         Plaintiff,                  ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                           Defendant.
14
15          Plaintiff Christine Carino Salazar (Carino) filed this action pursuant to 42 U.S.C.
16   § 405(g) seeking judicial review of a final decision by the Commissioner of Social Security
17   (Commissioner). (Doc. 1.) Before the Court are Carino’s Opening Brief, Defendant’s
18   Responsive Brief, and Carino’s Reply. (Docs. 20-22.) The parties have consented to
19   Magistrate Judge jurisdiction. (Doc. 14.) Based on the pleadings and the Administrative
20   Record, the Court remands this matter for further proceedings.
21                        FACTUAL AND PROCEDURAL HISTORY
22          Carino filed an application for Supplemental Security Income (SSI) in January 2016
23   alleging disability from December 21, 2015. (Administrative Record (AR) 147.) She was
24   born in September 1987, making her 27 years of age at the onset date of her alleged
25   disability. (Id.) She had past relevant work as a medical assistant. (AR 159, 181.) Carino’s
26   application was denied upon initial review (AR 75-81) and on reconsideration (AR 82-92).
27          Hearings were held on June 12 and December 12, 2018 (AR 40-74), after which the
28   ALJ found that Carino was not disabled (AR 24-34). The ALJ determined Carino had
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 2 of 7



 1   severe impairments of status post chemotherapy and radiation treatment, and peripheral
 2   neuropathy. (AR 26.) The ALJ concluded Carino had the Residual Functional Capacity
 3   (RFC) to perform light work subject to the following limitations: sitting 8 hours (4 hours
 4   at a time); standing or walking 4 hours each (2 hours at a time); never climb
 5   ladders/ropes/scaffolds; no exposure to unprotected heights; occasional exposure to cold,
 6   heat, vibrations, dust/fumes/odors/ irritants, and moving machinery; moderate exposure to
 7   office noise; frequently climb ramps/stairs, balance, stoop, kneel, crouch, crawl, reach,
 8   handle, finger, feel, push/pull, and operate bilateral foot controls and a motor vehicle; and
 9   frequent exposure to humidity and wetness. The ALJ concluded at Step Five, based on the
10   testimony of a vocational expert (VE), that Carino could perform work that exists in
11   significant numbers in the national economy. (AR 33-34.) The Appeals Council denied
12   review of the ALJ’s decision. (AR 7.)
13                                  STANDARD OF REVIEW
14          The Commissioner employs a five-step sequential process to evaluate SSI claims.
15   20 C.F.R. § 416.920; see also Heckler v. Campbell, 461 U.S. 458, 460-462 (1983). To
16   establish disability the claimant bears the burden of showing she (1) is not working; and
17   (2) has a severe physical or mental impairment; and (3) the impairment meets or equals the
18   requirements of a listed impairment; or (4) claimant’s RFC precludes her from performing
19   her past work. 20 C.F.R. § 416.920(a)(4). At Step Five, the burden shifts to the
20   Commissioner to show that the claimant has the RFC to perform other work that exists in
21   substantial numbers in the national economy. Hoopai v. Astrue, 499 F.3d 1071, 1074 (9th
22   Cir. 2007). If the Commissioner conclusively finds the claimant “disabled” or “not
23   disabled” at any point in the five-step process, she does not proceed to the next step. 20
24   C.F.R. § 416.920(a)(4).
25          “The ALJ is responsible for determining credibility, resolving conflicts in medical
26   testimony, and for resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
27   Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). The findings
28   of the Commissioner are meant to be conclusive if supported by substantial evidence. 42


                                                 -2-
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 3 of 7



 1   U.S.C. § 405(g). Substantial evidence is “more than a mere scintilla but less than a
 2   preponderance.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (quoting Matney v.
 3   Sullivan, 981 F.2d 1016, 1018 (9th Cir. 1992)). The court may overturn the decision to
 4   deny benefits only “when the ALJ’s findings are based on legal error or are not supported
 5   by substantial evidence in the record as a whole.” Aukland v. Massanari, 257 F.3d 1033,
 6   1035 (9th Cir. 2001). This is so because the ALJ “and not the reviewing court must resolve
 7   conflicts in the evidence, and if the evidence can support either outcome, the court may not
 8   substitute its judgment for that of the ALJ.” Matney, 981 F.2d at 1019 (quoting Richardson
 9   v. Perales, 402 U.S. 389, 400 (1971)); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
10   1190, 1198 (9th Cir. 2004). The Commissioner’s decision, however, “cannot be affirmed
11   simply by isolating a specific quantum of supporting evidence.” Sousa v. Callahan, 143
12   F.3d 1240, 1243 (9th Cir. 1998) (citing Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.
13   1989)). Reviewing courts must consider the evidence that supports as well as detracts from
14   the Commissioner’s conclusion. Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975).
15                                         DISCUSSION
16          Carino alleges the ALJ committed three errors: (1) the ALJ improperly considered
17   Carino’s character in discrediting her symptom testimony; (2) the ALJ failed to provide
18   clear and convincing reasons for rejecting her symptom testimony; and (3) the ALJ erred
19   in determining that her mental impairments were not severe at Step Two.
20          Symptom Testimony
21          In general, “questions of credibility and resolution of conflicts in the testimony are
22   functions solely” for the ALJ. Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (quoting
23   Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)). However, “[w]hile an ALJ may
24   certainly find testimony not credible and disregard it . . . [the court] cannot affirm such a
25   determination unless it is supported by specific findings and reasoning.” Robbins v. Soc.
26   Sec. Admin., 466 F.3d 880, 884-85 (9th Cir. 2006); Bunnell v. Sullivan, 947 F.2d 341, 345-
27   346 (9th Cir. 1995) (requiring specificity to ensure a reviewing court the ALJ did not
28   arbitrarily reject a claimant’s subjective testimony); SSR 96-7p. “To determine whether a


                                                 -3-
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 4 of 7



 1   claimant’s testimony regarding subjective pain or symptoms is credible, an ALJ must
 2   engage in a two-step analysis.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir.
 3   2007).
 4            Initially, “the ALJ must determine whether the claimant has presented objective
 5   medical evidence of an underlying impairment ‘which could reasonably be expected to
 6   produce the pain or other symptoms alleged.’” Id. at 1036 (quoting Bunnell, 947 F.2d at
 7   344). The ALJ found Carino had satisfied part one of the test by proving an impairment
 8   that could produce the symptoms alleged. (AR 29.) Next, if “there is no affirmative
 9   evidence of malingering, the ALJ can reject the claimant’s testimony about the severity of
10   her symptoms only by offering specific, clear and convincing reasons for doing so.”
11   Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (quoting Smolen v. Chater, 80
12   F.3d 1273, 1281, 1283-84 (9th Cir. 1996)). Here, the ALJ did not make a finding of
13   malingering. Therefore, to support his discounting of Carino’s assertions regarding the
14   severity of her symptoms, the ALJ had to provide clear and convincing, specific reasons.
15   See Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014); Vasquez v. Astrue, 572
16   F.3d 586, 591 (9th Cir. 2008) (quoting Lingenfelter, 504 F.3d at 1036).
17            In an undated function report (scanned 5/5/16), Carino reported that chemotherapy
18   was causing nausea, vomiting, weakness, and bone pain. (AR 189.) She attempted to
19   provide for her children and husband, but her extended family helped with food, driving,
20   and household chores. (AR 190-91.) She did some chores but required help, and she
21   infrequently went grocery shopping. (AR 192.) She watched television, played with her
22   daughter, and occasionally attended field trips. (AR 193.) She was limited in lifting,
23   walking, completing tasks, and concentration. (AR 194.) She reported an inability to handle
24   stress and experiencing frustration and anger. (AR 195.)
25            In an undated daily activities questionnaire, Carino reported an inability to bend
26   down, she needed help to dress, shower, and dry off, limited appetite due to nausea, and
27   significant breast pain. (AR 206, 208.) She used a shower chair and toilet seat. (AR 208.)
28   She tried to cook and clean but always needed help from her daughters and sister. (Id.) She


                                                 -4-
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 5 of 7



 1   noted exhaustion, walking slowly, and needing assistance to get in a car. (Id.) Carino stated
 2   that she did not walk stairs or do yard work. (AR 207.) She was only able to lift light items.
 3   (Id.) She would go to the grocery store with family and ride in a motorized cart while they
 4   shopped. (Id.) Carino stated that she did some cleaning but at times had to stop due to pain
 5   in her chest and arms. (AR 207, 208.) She slept up to 16 hours and would nap after chores
 6   or showering. (AR 208.)
 7          At the June 2018 hearing, Carino reported numbness and tingling in her right arm,
 8   fingertips, and toes, as well as foot swelling. (AR 66.) She noted difficulty with mental
 9   processing, weight gain, varicose veins, dry mouth, and double vision, but she did as much
10   housework as she was able. (AR 70-71.) She stated that her primary limitation for working
11   was her hands and foot swelling. (AR 71.) At the December 2018 hearing, Carino informed
12   the ALJ that she was on a low dose of pain medication for pain in her right breast, and
13   medication for anxiety and depression. (AR 45.) She reported foot swelling, numbness in
14   her fingers, anxiety, and depression. (AR 46-48.) Due to her finger numbness, she would
15   drop things, and it was hard for her to dress herself. (AR 48-49.) She stated that she cried
16   a lot and was very emotional but had attended counseling only a few times. (AR 50-51.)
17   She could walk about two blocks before her feet would begin swelling. (AR 54.)
18          The ALJ stated that Carino’s statements about the effect of her symptoms “were not
19   entirely consistent with the medical evidence and other evidence in the record for the
20   reasons explained in this decision.” (AR 29.) The ALJ then summarized some of Carino’s
21   oncology records. (AR 29-32.) He focused particularly on records documenting repeated
22   discord between Carino and her doctors, which caused her to change providers several
23   times. (AR 30-31.) Without further discussion, the ALJ then found that the RFC was
24   supported by the medical evidence, objective findings, opinion evidence, and Carino’s
25   subjective allegations. (AR 32.) In conclusion, the ALJ stated that the RFC “addresses the
26   claimant’s symptoms to the degree supported by the evidence as a whole.” (Id.)
27          Carino first argued that the ALJ improperly discounted her symptom testimony
28   based on her character. Specifically, that the ALJ discounted her testimony regarding her


                                                 -5-
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 6 of 7



 1   physical impairments based on the belligerence she exhibited towards her oncologists. The
 2   Court is not clear why the ALJ focused on Carino’s hostile attitude and outbursts with
 3   several of her doctors. (AR 30-31.) Regardless, he did not rely on that evidence to make
 4   any findings regarding her symptom testimony. (AR 30-32.)
 5         Carino further argued that the ALJ did not cite clear and convincing reasons to reject
 6   her symptom testimony. In response, Defendant asserted that the ALJ discounted Carino’s
 7   symptom testimony on several grounds: because she missed treatment appointments, she
 8   terminated mental health treatment upon stating that she was doing well, she failed to
 9   follow-through on referrals to other providers, medication was effective in controlling her
10   pain and mental health symptoms, inconsistencies between Carino’s symptom testimony
11   and the status reports she provided to doctors, and inconsistencies between her symptom
12   testimony and medical assessments. (Doc. 21 at 8-10.) Those grounds could serve as a
13   basis to discount a claimant’s symptom testimony under certain circumstances. However,
14   here, the ALJ made no such findings or any other findings that he identified as a basis to
15   discount Carino’s symptom testimony. The ALJ offered only conclusory statements that
16   Carino’s symptom testimony as a whole was not entirely consistent with the record.
17   Although the ALJ’s summary of the medical evidence included notations regarding missed
18   appointments and failure to pursue referrals, the ALJ did not link that evidence to any of
19   Carino’s symptom testimony. That is insufficient. See Brown-Hunter v. Colvin, 806 F.3d
20   487, 494-95 (9th Cir. 2015) (finding error because ALJ did not identify which symptom
21   testimony was not credible and what evidence contradicted specific testimony).
22         The ALJ’s failure to provide clear and convincing reasons for discounting Carino’s
23   symptom testimony was error requiring remand.
24         Step Two
25         Carino argues that the ALJ erred at Step Two when he determined that her mental
26   impairments were not severe. Based on the ALJ’s error with respect to Carino’s symptom
27   testimony, this matter will be remanded. Because the ALJ necessarily will conduct a new
28


                                                -6-
       Case 4:20-cv-00065-LCK Document 23 Filed 08/20/21 Page 7 of 7



 1   hearing and re-evaluate Carino’s case through each step of the SSI analysis on remand, the
 2   Court does not reach this claim.
 3                                        CONCLUSION
 4          A federal court may affirm, modify, reverse, or remand a social security case. 42
 5   U.S.C. ' 405(g). When a court finds that an administrative decision is flawed, the remedy
 6   should generally be remand for “additional investigation or explanation.” INS v. Ventura,
 7   537 U.S. 12, 16 (2006) (quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744
 8   (1985)); see also Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004).
 9          Here, Carino seeks solely a remand for further consideration. The Court finds that
10   is the proper remedy. Remand for an award of benefits is not warranted because it is not
11   evident on the record currently before the Court that Carino is disabled. See Benecke v.
12   Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (requiring that it be “clear from the record that
13   the ALJ would be required to find the claimant disabled” before applying the credit as true
14   rule and awarding benefits); Burrell v. Colvin, 775 F.3d 1133, 1135 (9th Cir. 2014)
15   (remanding for further proceedings based on “serious doubt as to whether Claimant is, in
16   fact, disabled”).
17          Upon remand, the ALJ shall consider the entirety of Carino’s symptom testimony
18   and evaluate her identified symptoms in light of the entire record. Further, at Step Two and
19   in formulating the RFC, the ALJ shall consider all record evidence of Carino’s mental
20   impairments.
21          Accordingly, IT IS ORDERED that this case is remanded to the ALJ for a new
22   hearing and further proceedings, pursuant to sentence four of 42 U.S.C. ' 405(g). The Clerk
23   of Court should enter judgment and close this case.
24          Dated this 20th day of August, 2021.
25
26
27
28


                                                 -7-
